UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7199


UNITED STATES OF AMERICA,

                 Petitioner - Appellee,

          v.

RANDLE PORTER COOKE,

                 Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-hc-02034-FL)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Michael Bredenberg, Special Assistant United States Attorney, G.
Norman Acker, III, Matthew Fesak, Rudolf A. Renfer, Jr.,
Assistant United States Attorneys, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randle    Porter   Cooke    appeals      the   district    court’s     order

denying his motion for a review hearing.                We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                      United States v.

Cooke, No. 5:09-hc-02034-FL (E.D.N.C. July 8, 2015).                      We deny

Cooke’s motion for the appointment of counsel.                 We dispense with

oral    argument    because      the    facts   and   legal     contentions     are

adequately      presented   in    the    materials    before     this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2